Exhibit 99.1 DHT Holdings, Inc. reports fourth quarter 2013 results and the acquisition of two VLCCs HAMILTON, BERMUDA, January 22, 2014 – DHT Holdings, Inc. (NYSE:DHT) ("DHT" or the "Company") today announced: Financial and operational highlights: USD mill. (except per share) Q4 2013 Q3 2013 Q2 2013 Q1 2013 Net Revenue1 EBITDA1,2 Adjusted Net Income 1,3 Adjusted EPS3 Interest bearing debt Cash Dividend4 Fleet (dwt) Spot exposure5 41.7% 72.2% 83.1% 80.8% 69.8% 31% Unscheduled off hire5 0.83% 0 0.25% 1.32% 0.61% 0.19% Scheduled off hire5 0 2.4% 2.2% 0 1.13% 0.88% Highlights of the quarter: · EBITDA for the quarter of $18.9 million and net income for the quarter of $11.5 million ($0.48 per share) including $15.4 million in revenue related final settlement of sale of OSG claim. · The Company will pay a dividend of $0.02 per common share for the quarter payable on February 13, 2014 for shareholders of record as of February 6, 2014. · In line with the Company's communicated strategy, DHT has agreed to acquire two VLCCs built in 2006 and 2007 for a total of $99.0 million. The vessels will be delivered during February 2014. The Company will fund the acquisition through a combination of conventional mortgage financing and an acquisition facility. DHT considers this an attractive addition to its fleet and will continue to pursue investment opportunities and grow the Company. 1Net of voyage expenses. Q4 2013 and 2013 includes $15.4 million in payment from Citigroup related to final settlement of sale of OSG claim. 2 adjusted for impairment charges of $100.5 million in 2012. 3 adjusted for loss on sale of vessels in 2012, Q1 2013 and Q2 2013, non-cash impairment charge in 2012 and non-cash swap related items. EPS is calculated assuming all preferred shares issued on November 29, 2013 and May 3, 2012 had been exchanged for common stock and applying the 12:1 reverse stock split which was effective as of close of business on July 16, 2012 retrospectively. 4 per common share. Historical dividend per share adjusted for 12:1 reverse split. 5 as % of total operating days in period. 1 · On November 29, 2013 the Company completed a private placement of shares generating net proceeds of $106.7 million. · During the fourth quarter the Company entered into agreements with Hyundai Heavy Industries ("HHI") for the construction of two VLCCs with a contract price of $92.7 million each, including certain additions and upgrades to the standard specification. In January 2014 the Company entered into an agreement for a third VLCC at HHI at identical contractual terms. Subsequently, the Company's orderbook consist of three VLCCs that are scheduled for delivery in April, July and September 2016.In December the Company paid 20% pre-delivery installments on two of vessels totaling $37.1 million and in January 2014 the Company paid $18.6 million on the third vessel. · In November 2013 DHT agreed a final claim amount of $46.0 million with OSG related to the claim of $51.8 million filed with the Bankruptcy Court (the "Court") in March 2013.The amount was approved by the Court in December. In February 2013 DHT sold the claim to Citigroup for a purchase price equal to 33.25% of the amount of the claim ultimately allowed and DHT received an initial payment of approximately $6.9 million in the first quarter of 2013.The final payment of $8.5 million was received in January 2014. The full amount of $15.4 million received related to the sale of the claim has been recorded as shipping revenue in the fourth quarter of 2013. · In November DHT agreed to a final claim amount of $1.5 million with OSG related to six further claims in the amount of $3.4 million filed with the Court in May 2013. These claims have not been assigned to a third party and, as the amount, timing and form of any recovery is not known, DHT has not reflected this amount in its financial statements. ` Fourth Quarter 2013 Financials We reported shipping revenues for the fourth quarter of 2013 of $30.9 million compared to shipping revenues of $20.6 million in the fourth quarter of 2012.The increase was due to the $15.4 million in payment from Citigroup related to final settlement of the sale of the OSG claim in the fourth quarter of 2013 offset by vessels coming off fixed rate charters and a fleet reduction from nine to eight vessels. Voyage expenses for the fourth quarter of 2013 were $3.1 million, compared to voyage expenses of $3.7 million in the fourth quarter of 2012.Vessel operating expenses for the fourth quarter of 2013 were $6.6 million, compared to $4.7 million in the fourth quarter of 2012. The increase was due to two vessels on bareboat charters redelivered from the charterer and now operated by us offset by a reduction in the fleet. Depreciation and amortization, including depreciation of capitalized survey expenses, was $6.5 million for the fourth quarter 2013, compared to $7.6 million in the fourth quarter of 2012. The decline is due to the fleet reduction from nine to eight vessels and the impairment charge of $100.5 million in 2012. The impairment test performed as of December 31, 2013 using the "value in use" method did not result in an impairment charge. Commencing with the third quarter of 2012, we changed the estimated useful life of the vessels for the calculation of depreciation from 25 years to 20 years. General & administrative expense ("G&A") for the fourth quarter of 2013 was $2.3 million compared to $2.4 million in the fourth quarter of 2012 and includes non-cash charges related to restricted share agreements for our management and board of directors. 2 Net financial expenses for the fourth quarter of 2013 were $0.8 million, compared to $0.5 million in the fourth quarter of 2012. We had net income in the fourth quarter of 2013 of $11.5 million, or $0.48 per diluted share, compared to a loss of $6.3 million, or $0.41 per diluted share (as adjusted for the Reverse Stock Split), in the fourth quarter of 2012. The improvement was mainly due to $15.4 million in payment from Citigroup related to the settlement of the OSG claim recorded as shipping revenues in the fourth quarter of 2013 and the impairment charge of $8.0 million in the fourth quarter of 2012. Net cash provided by operating activities for the fourth quarter of 2013 was $7.4 million compared to net cash provided by operating activities of $3.4 million for the prior-year period. Net cash used by investing activities for the fourth quarter of 2013 was $37.1 million, compared to zero for the prior-year period. The increase was due to the pre-delivery installments of $37.1 million in the fourth quarter of 2013 related to the two VLCC newbuildings ordered. Net cash provided by financing activities for the fourth quarter of 2013 was $105.8 million, compared to $4.3 million used in financing activities for the prior-year period. In the fourth quarter of 2013 we completed a private placement of shares generating net proceeds of $106.1 million after expenses. In the fourth quarter of 2012 we made a repayment of long term debt totaling $4.0 million. At the end of the fourth quarter of 2013, our cash balance was $126.1 million, compared to $71.3 million at the end of fourth quarter 2012. As of the date of our most recent compliance certificates submitted for the fourth quarter, we remain in compliance with our financial covenants. We declared a cash dividend of $0.02 per common share for the fourth quarter of 2013 payable on February 13, 2013 for shareholders of record as of February 6, 2013. When determining the dividend our Board has taken into account the general business conditions. As of December 31, 2013, we had 29,040,974 shares of our common stock and 97,579 shares of our Series B Participating Preferred Stock outstanding.Our shareholders approved an amendment to our amended and restated articles of incorporation to increase the authorized number of shares of common stock to 150,000,000 and capital stock to 151,000,000 on January 20, 2014, and such amendment was filed with the Republic of the Marshall Islands on January 20, 2014.As a result of such amendment to our amended and restated articles of incorporation, each share of our previously outstanding Series B Participating Preferred Stock will be mandatorily exchanged for 100 shares of our common stock on February 4, 2014.Subsequent to the exchange of the Series B Participating Preferred Stock into shares of our common stock, we will have 38,798,874 shares of our common stock outstanding. Results for 2013 In 2013 we had shipping revenues of $87.0 million, compared to shipping revenues of $97.2 million in 2012. The decrease in revenues was mainly due to a reduction in the fleet from 12 vessels as of January 1, 2012 to eight vessels as of May 2013 and vessels coming off fixed rate charters offset by the $15.4 million related to the sale of the claim against OSG recorded as shipping revenues in the fourth quarter 2013. Voyage expenses for 2013 were $25.4 million, compared to $10.8 million in 2012.The increase was due to more vessels operating in the spot market after coming off time charters and bareboat charters. 3 Vessel operating expenses in 2013 were $24.9 million compared to $24.4 million for 2012. The increase is related to the two Suezmax vessels having been redelivered from their bareboat charters and now being operated by us offset by the reduction in the fleet. Depreciation and amortization expenses, including depreciation of capitalized dry docking costs, were $26.2 million in 2013 compared with $32.1 million in 2012.The decline was due to the reduction in the fleet and the impairment charge of $100.5 million in 2012. We had loss on sale of vessels of $0.7 million in 2013 compared to $2.2 million in 2012. Commencing with the third quarter of 2012, we changed the estimated useful life of the vessels for the calculation of depreciation from 25 years to 20 years. G&A in 2013 was $8.8 million including non-cash cost related to restricted share agreements for our management and board of directors, compared to $9.8 million in 2012.The decrease was due to lower expenses related to incentive compensation in 2013. Net financial expenses were $4.9 million in 2013 compared to $4.4 million in 2012.The increase is mainly due to a gain on derivative financial instruments in 2012 offset by lower interest expenses in 2013 as a result of reduction in long term debt. We had a net loss in 2013 of $4.1 million, or $0.24 per diluted share, compared to a net loss of $94.1 million or $7.83 per diluted share (as adjusted for the Reverse Stock Split) in 2012. In 2013 net cash provided by operating activities was $23.1 million, compared to $21.2 million in 2012. The increase was mainly due to less use of cash for operating assets and liabilities during 2013 (mainly related to declines in our accounts receivable and prepaid charter hire) offset by higher net income in 2012 (after adjusting the 2012 period for the $100.5 million impairment charge). Net cash used in investing activities was $16.9 million in 2013 compared to net cash generated from investing activities of $9.8 million in 2012. In 2013 we invested $39.2 million in vessels offset by sale of a vessel totaling $22.2 million. In 2012 we invested $3.8 million in vessels offset by sale of vessels totaling $13.7 million. Net cash provided by financing activities in 2013 was $48.6 million, compared to $2.3 million used in financing activities in 2012. In 2013 we issued stock generating net proceeds of $106.1 million after expenses offset by repayment of long term debt totaling $56.3 million and cash dividends paid totaling $1.2 million. In 2012 we issued stock generating net proceeds of $75.9 million after expenses offset by repayment of long term debt totaling $69.2 million and cash dividends paid totaling $9.0 million. Working capital, defined as total current assets less total current liabilities, was $140.3 million as of December 31, 2013 compared with $73.2 million at December 31, 2012.As of December 31, 2013 we had commitments for capital expenditures (other than for mandatory interim and special surveys) totaling $148.3 million related to the agreements with HHI for the construction of two VLCCs with a contract price of $92.7 million each. As of December 31, 2013, we had 29,040,974 shares of our common stock and 97,579 shares of our Series B Participating Preferred Stock outstanding.Our shareholders approved an amendment to our amended and restated articles of incorporation to increase the authorized number of shares of common stock to 150,000,000 and capital stock to 151,000,000 on January 20, 2014, and such amendment was filed with the Republic of the Marshall Islands on January 20, 2014.As a result of such amendment to our amended and restated articles of incorporation, each share of our previously outstanding Series B Participating Preferred Stock will be mandatorily exchanged for 100 shares of our common stock on February 4, 2014.Subsequent to the exchange of the Series B Participating Preferred Stock into shares of our common stock, we will have 38,798,874 shares of our common stock outstanding. 4 As of December 31, 2013, our cash balance was $126.1 million, compared to $71.3 million as of December 31, 2012. We monitor our covenant compliance on an ongoing basis. Decline in vessel values could result in our company no longer being in compliance with our minimum value covenants. Such non-compliance could result in us making pre-payments under our credit agreements. As of the date of our most recent compliance certificates submitted for the fourth quarter of 2013, we remain in compliance with our financial covenants. Second-hand tanker values can be highly volatile. We will assess the market value of our fleet in subsequent quarters and, depending on second-hand values at those times, may be required to pay down a portion of our indebtedness to banks in accordance with the terms of our outstanding credit facilities. EARNINGS CONFERENCE CALL INFORMATION DHT will host a conference call at 8:00 a.m. EST on Thursday January 23, 2014, to discuss the results for the quarter.All shareholders and other interested parties are invited to join the conference call, which may be accessed by calling 1212444 0896 within the United States, 23162771 within Norway and +44 20 3427 1906 for international callers. The passcode is "DHT".A live webcast of the conference call will be available in the Investor Relations section on DHT's website at http://www.dhtankers.com. An audio replay of the conference call will be available through January 30, 2014.To access the replay, dial 1347366 9565 within the United States, 21000498 within Norway or +4420 3427 0598 for international callers and enter 9653638# as the pass code. About DHT Holdings, Inc. DHT is an independent crude oil tanker company. Our fleet trades internationally and consists of crude oil tankers in the VLCC, Aframax and Suezmax segments. We operate out of Oslo, Norway, through our wholly owned management company.You shall recognize us by our business approach with an experienced organization with focus on first rate operations and customer service, quality ships built at quality shipyards, prudent capital structure with robust cash break even levels to accommodate staying power through the business cycles, a combination of market exposure and fixed income contracts for our fleet and a clean corporate structure maintaining a high level of integrity and good governance.For further information: www.dhtankers.com. Forward Looking Statements This press release contains certain forward-looking statements and information relating to the Company that are based on beliefs of the Company's management as well as assumptions, expectations, projections, intentions and beliefs about future events, in particular regarding daily charter rates, vessel utilization, the future number of newbuilding deliveries, oil prices and seasonal fluctuations in vessel supply and demand. When used in this document, words such as "believe," "intend," "anticipate," "estimate," "project," "forecast," "plan," "potential," "will," "may," "should" and "expect" and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements.These statements reflect the Company's current views with respect to future events and are based on assumptions and subject to risks and uncertainties.Given these uncertainties, you should not place undue reliance on these forward-looking statements.These forward-looking statements represent the Company's estimates and assumptions only as of the date of this press release and are not intended to give any assurance as to future results.For a detailed discussion of the risk factors that might cause future results to differ, please refer to the Company's Annual Report on Form 20-F, filed with the Securities and Exchange Commission on April 29, 2013. 5 The Company undertakes no obligation to publicly update or revise any forward-looking statements contained in this press release, whether as a result of new information, future events or otherwise, except as required by law.In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this press release might not occur, and the Company's actual results could differ materially from those anticipated in these forward-looking statements. CONTACT: Eirik Ubøe, CFO Phone: +1 441299 4912 and +47 E-mail:eu@dhtankers.com 6 DHT HOLDINGS, INC. UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2013 7 DHT HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION (UNAUDITED) ($ in thousands except per share amounts) ASSETS Note December 31, 2013 December 31, 2012 Current assets Cash and cash equivalents $ Accounts receivable $ Prepaid expenses $ Bunkers $ Total current assets Non-current assets Vessels 5 $ Advances for vessels under construction 5 $ – Other property, plant and equipment $ Total non-current assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ Derivative financial instruments 4 $
